EXAMINER’S COMMENT / AMENDMENT    
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the Korean Patent office. It is noted, however, that applicant has not filed a certified copy of the Application No. KR3020190004105.7 as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
 
NOTE: 
The Office website provides additional information concerning the priority document exchange program (www.uspto.gov/patents-getting-started/international- protection/electronic-priority-document-exchange-pdx ). This information includes the intellectual property offices that participate in the priority document exchange program, as well as the information necessary for each participating foreign intellectual property office to provide the Office with access to the foreign application

Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
The application has been amended as follows: 
Descriptions of Reproductions
The first set of descriptions are objectionable for not including a description of reproduction 1.1. As noted in the second set of descriptions, 1.1 shows a perspective view. The specification has been amended to include an initial description of reproduction 1.1. The descriptions reads:

- - 1.1: Perspective - - 

Claim
The claim is objectionable for showing the title inconsistently. The claim has been amended to show the title consistent with the remainder of the specification and with the WIPO International Registration. The claim now reads:

- - The ornamental design for a headlamp for automobiles as shown and described. - - 
 
Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 

 
/R. K/
Patent Examiner, Art Unit 2911
Date: 5/3/2021



/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911